ON REHEARING.
Rothrock, J.
After the foregoing opinion was filed a petition for rehearing was presented in which counsel for appellant, with great earnestness, insisted that the opinion was essentially wrong. Upon reading the petition for rehearing some of us were led to doubt the correctness of the second point of that part of the opinion which determines the rights of the parties in the farm and-lease hold interest. It is there stated that when the debt was contracted, under which the property was sold to the defendant, the parties giving credit knew that the hotel property was incumbered by two mortgages amounting to $18,000. And elsewhere in the opinion it is stated that the first installment of the indebtedness under which the real estate was <gold was loaned to Geo. W.' Jones after both mortgages were placed on the hotel property. It is contended that this last statement of fact is contrary to the evidence. We have carefully re-examined the abstract of evidence and conclude that the opinion is correct. The evidence as to the date of the loan is to be found in the testimony of A. L. West. We need not repeat it here. He plainly states that when he loaned the money to Geo. W. J ones the hotel property was incumbered to the amount of $18,000. The idea that the witness liad reference in his testimony to renewals of previous loans finds no support from the record. The fact remains that all the indebtedness for which the property was sold, at sheriff’s sale to Brandt, *346was contracted after the Code of 1873 went into operation. Rut it is true that this indebtedness was increased, and new loans made to Qeo. W. Jones after he had exchanged the hotel property for the Luse place. The contract for this exchange was made in November, 1876, and on December 12th, 1876, the loan was increased from $1,000 to $2,000, and on May 15th, 1877, an additional loan of $575 was effected.
As to at least part of the indebtedness, the theory of the opinion .that the creditors of Geo. W. Jones relied upon his ownership of the hotel property is not coi’rect. If any reliance was had upon any property for the indebtedness last incurred it was upon the Luse place. Rut all of this indebtedness arose since the enactment of the Code of 1873, and under its provisions “a married woman may own in her own right real and personal property acquired by descent, gift, or purchase, and manage, sell, convey and devise the same by will to the same extent and in the same manner that the husband can property belonging to him.” There was, then, at the time these ioans were made to Geo. W. Jones an indebtedness from him to his wife which both of them recognized as valid and binding and founded upon an actual money consideration. There was no statute requiring any notice of this indebtedness to be given to the public nor the creditors of Geo. W. Jones. If the debt had been due from Jones to a third person a creditor of Jones could not be allowed to impeach a conveyance of property in payment of the debt, because he did not know of such indebtedness. Why should he be allowed to do so because the' wife is the creditor who is preferred? It is correct that transactions of this bind between husband and wife are required to be scrutinized closely because of the relation of the parties. Rut when the husband is honestly indebted to the wife, he has the right to pay the debt, and the wife may receive payment the same as any other creditor, and such payment may be made by a conveyance of property, no lien thereon having attached. It appears to us that the case of Crouse v. Morse, 49 Iowa, 382, is conclusive on this question.
*347The petition for a rehearing reiterates the argument that the pleadings and evidence do not show that the relation of debtor and creditor existed between Geo. W. Jones and wife after the purchase of the hotel property, but that thereafter she had an equity in the property which she should have protected by taking an agreement, or deed thereto, to the extent of her money invested in it, and that because she did not do so the money given to her by her husband must be regarded as a gift to him. The ready answer to this claim of counsel is that this whole record excludes the idea that Ellen W. Jones ever claimed an equity in any of the property in the sense of being the owner of any interest therein. There never was any relation between her and her husband as to her money other than debtor and creditor. It is true the rights she asserts are named in her pleadings as her equities in the property. But in the same connection she explains her equities to be her right to be repaid the money placed in her husband’s hands in 1864, with its proper interest for earnings and profits. And all through the testimony of both Geo. W. Jones and Ellen Jones it is apparent that there was no arangement that she was to have any equitable interest in any specific property, but that her money was to be invested by her husband and she was to be repaid by him. We do not deem it necessary to discuss other objections made to the original opinion by counsel for appellant. They have been heretofore fully considered and we can discover no reason requiring a change in any conclusion formerly reached, nor of further elaboration of the other points in the case, and we unite in the opinion that the former order of affirmance must be adhered to.